Citation Nr: 0946729	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a chronic 
disability manifested by defective vision.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for left pneumothorax 
and its residuals.

6.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to 
July 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for hearing loss, 
residuals of head injury, defective vision, left 
pneumothorax, residuals of left knee injury, and right knee 
degenerative arthritis status post anterior cruciate ligament 
construction (claimed as right knee injury).  The Veteran was 
scheduled for a July 2009 Board hearing but did not appear or 
indicate any desire to reschedule.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran's representative submitted additional evidence in 
October 2009 after the case had been certified to the Board.  
With respect to the left knee disability claim, the case does 
not need to be remanded for RO review pursuant to 38 C.F.R. 
§ 20.1304(c), as the evidence is duplicative of information 
already of record.  With respect to the hearing loss claim, 
the evidence is irrelevant.

The issues of entitlement to service connection for the right 
knee disability, defective vision, left pneumothorax, and 
residuals of head trauma are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  The first signs of a left knee disability are 20 years 
after service and the medical evidence shows that there is no 
relationship between the present left knee disability and 
service.  

2.  The Veteran does not have a hearing loss disability for 
VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a bilateral 
hearing loss disability are not met. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2007.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of any hearing loss disability.  The Veteran's 
representative contends that the audiological evaluation was 
inadequate because the examiner did not review the entire 
claims folder, just the service treatment records; the 
examiner based the opinion on an audiological evaluation 
performed at separation from service, which the 
representative indicated did not appear in the record; the 
Veteran had a diagnosis of hearing loss in service and the 
examiner did not reconcile this diagnosis with the discharge 
examination showing no hearing loss; and the examiner did not 
address the right ear.  The VA examiner indicated a review of 
the claims file.  While he mentioned only the service 
treatment record findings in the analysis, this in and of 
itself does not show that he did not review all pertinent 
information of record.  The service treatment records do, in 
fact, include a separation audiological evaluation in 
February 1978.  The post-service VA examination also is 
adequate for purposes of this decision, as it included an 
audiological evaluation for both ears, which measured the 
hearing thresholds at all frequencies from 500 to 4000Hz, and 
provided speech recognition thresholds.  This is all that is 
necessary to determine whether a bilateral hearing loss 
disability for VA purposes exists; and in this case, it is 
shown that a hearing loss disability as defined by VA 
regulations does not exist for the Veteran, as discussed 
below.  Thus, no further development with respect to this 
claim would be helpful.  

A VA examination was not provided with respect to the left 
knee disability.  As discussed below, however, there is no 
evidence of a relationship between the present left knee 
disability and service.  Under these circumstances, VA's duty 
to assist doctrine does not require that the Veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis and organic 
diseases of the nervous system (which includes hearing loss), 
shall be granted service connection although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year after 
service in a period of war or following peacetime service on 
or after January 1, 1947, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left knee disability

The Veteran contends that he had a bilateral knee injury in 
service in 1975 that resulted in subsequent surgeries after 
service.  He indicated that he has been told that both knees 
should be replaced.  He thus relates his present left knee 
disability to his service.
 
The service treatment records note that the Veteran injured 
his right knee playing football in October 1975 but make no 
mention of any injury or treatment for the left knee.  At the 
February 1978 discharge examination, clinical evaluation of 
the lower extremities was normal.
 
After service, the Veteran filed for Social Security 
disability benefits and noted that September 1998 was the 
date his left knee first started to bother him.  He indicated 
that he tore a ligament in his left knee.  An October 1999 
private orthopedic treatment record notes the Veteran had a 
10 month history of new onset of left knee pain, swelling, 
and discomfort with twisting maneuvers.  He indicated that in 
January 1999, he legs "gave out" secondary to low back 
problems and he twisted and fell directly on his previously 
asymptomatic left knee.  The clinical impression was left 
medial meniscus tear.  A later private orthopedic treatment 
record notes the Veteran was status post anterior cruciate 
ligament (ACL) reconstruction of the left knee status post 
partial medial meniscectomy with no evidence of further re-
tear.  A magnetic resonance imaging (MRI) report of the left 
knee showed myxoid degenerative of the medial meniscus.  The 
ACL was intact.

The medical evidence shows that there is no relationship 
between the present left knee disability and service.  The 
service treatment records do not show any injury or treatment 
for the left knee.  Post-service treatment records do not 
show any indication of a left knee disability until 1998.  
The Veteran also reported that he injured his left knee in 
1999 after he fell because of his back and that his left knee 
had been asymptomatic prior to this.  There is no evidence of 
any left knee arthritis within one year of discharge from 
service, as the first sign of a left knee problem was 20 
years after service.  Thus, service connection on a 
presumptive basis is not warranted under 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no evidence of continuity of 
symptomatology of a left knee disability from service or 
during the 20 years before a left knee disability was shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).   

The Veteran's opinion that his left knee is related to 
service is far outweighed by the medical evidence that does 
not show a left knee injury or disability until many years 
after service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a left knee disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Hearing loss

The Veteran contends that he first had hearing loss detected 
in service and that his hearing loss has worsened over the 
years.  The Veteran's representative has argued that since 
the Veteran had a diagnosis of hearing loss in service, it is 
irrational that he would not have a hearing loss disability 
two months later or after service.  The representative also 
contended that the Veteran was never evaluated for his 
hearing at discharge from service.  

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

The service treatment records show that at entry into service 
in January 1975, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Speech recognition scores were not shown.

In August 1977, it was noted on a clinical record that the 
Veteran was given an audiogram hearing test, which showed 
that he had hearing loss.  An October 1977 audiometric 
evaluation was performed, but the report is comprised of 
uninterpreted graphic representations of audiometric data.  
The Board may not interpret graphical representations of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).

At the audiometric evaluation at discharge from service in 
February 1978, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
10
10
5
-
10

Speech recognition thresholds were not shown.  The entrance 
and exit examinations show that the Veteran does not have a 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.

After service, the first audiological evaluation of record is 
dated in May 1987.  The May 1987 audiological evaluation 
shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
10
LEFT
25
15
20
10
10

Speech recognition thresholds were not shown.  The May 1987 
audiological evaluation does not show a hearing loss 
diagnosis for VA purposes.  Id.

A March 1995 audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
10
LEFT
10
15
20
10
30

Speech recognition thresholds were not shown.  While the left 
ear at 4000 Hz showed more than 26 decibel loss, this was not 
shown in at least three of the frequencies.  Thus, this 
report does not show a hearing loss disability for VA 
purposes.  Id.

In August 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
10
LEFT
0
10
15
10
15

Speech recognition thresholds were not shown.

A February 1999 audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
5
LEFT
10
5
10
10
5

Speech recognition thresholds were not shown.

A March 2008 VA examination report shows that the Veteran 
complained of hearing loss and stated that his greatest 
difficulty was having to ask people to repeat themselves.  He 
indicated that he was exposed to generator and radar noise in 
the Army and that he had no high level noise exposure in 
civilian life working at a space center.  Intermittent 
testing revealed normal tympanic membrane compliance in both 
ears.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
30
LEFT
25
20
25
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The diagnosis was mild sensorineural 
hearing loss in both ears.  The examiner found that hearing 
loss in the left ear was less likely as not (less than 50/50 
probability) caused by or a result of noise trauma in the 
Army.  The rationale was that the separation audiogram in 
February 1978 indicated normal hearing in both ears.

Notwithstanding the VA examiner's diagnosis of mild bilateral 
sensorineural hearing loss, the March 2008 audiological 
evaluation does not show a hearing loss disability for VA 
purposes, as none of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz is 40 decibels; and auditory thresholds 
for at least three of the frequencies are not 26 decibels or 
greater.  Also speech recognition scores are not less than 94 
percent.  Id.  None of the previous post-service audiological 
evaluations of record show hearing loss for VA purposes 
either.  

Although the record shows evidence of a hearing loss 
disability in service and the Veteran's complaints of 
exposure to acoustic trauma in service and current problems 
hearing, at discharge from service and on all subsequent 
audiological evaluations after service, a hearing loss 
disability as defined by VA regulations is not shown.  While 
the Veteran's representative has argued that the VA examiner 
in 2008 should have provided an opinion on the etiology of 
both ears rather than just the left ear, service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to state that he has had trouble 
hearing since service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as a hearing loss 
diagnosis and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the numerous audiological test 
evaluations of record, none of which show a hearing loss 
disability for VA purposes.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a hearing loss disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.


REMAND

Right knee disability

The Veteran seeks service connection for a right knee 
disability.  Service treatment records show that at entry 
into service in January 1975, a scar on the right knee was 
noted.  Clinical evaluation of the knee was normal.  In 
October 1975, the Veteran indicated that he had a football 
injury to his right knee during high school in 1973.  He had 
another injury in service in October 1975 falling on the 
anterior service without a twisting injury.  On physical 
examination, the knee had full range of motion without 
swelling or effusion.  There was trace patellar crepitus.  
The cruciate and collateral ligaments were all intact.  There 
was tenderness to the anterior tibia and slight swelling.  
The impression was contusion to the anterior knee.  The 
Veteran was instructed, no running or physical training for 
one week.  A June 1977 clinical record notes that past 
medical history included a right knee fracture that was 
surgically repaired in 1972.  At discharge from service in 
February 1978, clinical evaluation of the lower extremities 
was normal.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1131, 1132; 38 C.F.R. § 3.304(b).  The Veteran is 
not considered sound at entry into service because of the 
existence of the scar on the right knee that was noted on 
entry into service and the subsequent note in October 1975 
that he had a previous injury to his right knee playing 
football in high school in 1973, in addition to the June 1977 
note that the Veteran actually fractured his right knee and 
required surgical repair in 1972.  See Gardner v. Nicholson, 
20 Vet. App. 452 (2006) (unpublished single Judge ruling 
showing that since the appellant's induction examination 
clearly noted a surgical scar on the left leg, which was a 
residual of his pre-service left tibia fractures, the issue 
was whether the appellant's left leg disability was 
aggravated by service).  When a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The service treatment records show that the Veteran injured 
his right knee again in service in October 1975 playing 
football.  Thus, the presumption of aggravation of the pre-
existing right knee disability arises.  If the presumption of 
aggravation under section 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
"that the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

A VA examination in April 2008 notes the right knee injury in 
high school playing football and then the injury in service 
as well.  The Veteran's injury in high school was reportedly 
diagnosed as a sprain.  Then when he fell on the right knee 
again in service in 1975, he was diagnosed with knee 
contusion.  He did not have any instability in the knee and 
the cruciate ligaments were okay.  Eventually the Veteran 
required right knee ACL reconstruction in 1995 and the right 
knee still currently gave him problems, although he was doing 
much better since losing 100 pounds.  The Veteran denied any 
injury between service and the surgery.  The current 
diagnosis was right knee degenerative arthritis status post 
ACL reconstruction.  The examiner determined that the 
diagnosis in the right knee requiring the ACL reconstruction 
was inconsistent with the right knee injury in service and 
thus found that it was less likely as not that the current 
knee condition was caused by or a result of the knee 
contusion in service.  The issue that needs to be resolved, 
however, is whether the pre-existing right knee disability 
was aggravated in service beyond the natural progress of the 
disability.  The 2008 VA examiner noted that the knee 
diagnosis prior to service was strain; but clinical 
evaluation in June 1977 notes that the Veteran fractured his 
right knee and it was surgically repaired in 1972. 

For this reason, another VA examination is warranted to 
decide this claim.

Residuals of head trauma including defective vision

The Veteran contends that he has residuals of a head trauma 
suffered in service including defective vision.

The service treatment records show the Veteran had defective 
near vision at entry into service in January 1975.  In March 
1976, the Veteran had a laceration on the top of his head and 
hurt his neck.  He was given a suture and tetanus shot and x-
rays of the neck were ordered.  A March 1976 cervical spine 
x-ray examination report showed that the Veteran hit his head 
on a door frame while jumping and hurt his neck.  The 
radiographic report noted that the neck was somewhat 
straight, compatible with muscle spasm, but the examination 
was otherwise within normal limits.  A September 1976 eye 
clinical evaluation noted that the Veteran complained of 
headaches while wearing glasses.  A March 1978 x-ray 
examination report noted complaints of frontal headaches for 
four days.  The radiographic report was within normal limits.  
At discharge from service in February 1978, clinical 
evaluation of the head and neurological evaluation was 
normal.

After service, a November 1980 civilian military treatment 
record notes complaints of headaches.  A November 1984 
treatment record shows complaints of frequent and severe 
headaches (frontal pain) for six to eight months with blurry 
vision.  The Veteran separately reported that he had then or 
ever had frequent or severe headaches, dizziness or fainting 
spells, and that he had a head injury in service with loss of 
consciousness.  He denied eye trouble.  A December 1986 
treatment record notes an assessment of vertigo of unknown 
etiology.  In May 1987, a report from the Veteran notes that 
he had then or ever had dizziness and eye trouble.  A May 
1996 treatment record notes an assessment of intermittent 
headaches.  A December 1998 treatment record shows an 
assessment of migraine headaches without aura.  A February 
1999 report notes the Veteran stated that he had then or ever 
had dizziness or fainting spells and frequent or severe 
headaches.  In March 2000, a treatment record notes, however, 
that the Veteran denied visual changes, headaches, and 
dizziness.  An April 2002 emergency room record notes 
complaints of headaches on neurological evaluation.  A 
February 2004 treatment record shows the Veteran complained 
of waking up with headaches for the past few weeks and also 
blood in his left ear.

As the record shows a head injury in service and subsequent, 
chronic complaints of headaches, dizziness, and vision 
problems since two years after discharge from service, a 
neurological evaluation is warranted to determine whether the 
Veteran has any residuals of the head injury in service.

Additionally, the Veteran's representative submitted an MRI 
of the cervical spine dated in March 2009 that had not been 
reviewed by the RO or waived for RO consideration.  Thus, the 
Board cannot review it in the first instance.  See 38 C.F.R. 
§ 20.1304(c).


Pneumothorax

The Veteran had a spontaneous left pneumothorax in service in 
June 1977.  He had complained of several weeks of 
experiencing an increased shortness of breath while running 
during physical training.  He had no significant left chest 
pain and was not a smoker.  Chest x-ray demonstrated a 
complete total left pneumothorax.  He was admitted to the 
intensive care unit where two chest tube thoracostomies were 
accomplished until the left lung fully expanded.  Right 
before discharge there was noted an air fluid level in the 
anterior mediastinum so the Veteran was discharged on 
Ampicillin PO.  Follow-up clinical evaluation demonstrated 
resolution of the air fluid level and continued full 
expansion of the lung.  A July 1977 clinical record noted 
that the Veteran was treated with chest tubes in the same 
room with another individual and that a rule out active 
tuberculosis evaluation should be provided.  An October 1977 
chest x-ray examination was within normal limits.  A November 
1977 record noted that the Veteran had a positive 
tuberculosis skin test in June 1977 after contact with a 
known active tuberculosis case.  He was given a preventive 
prescription to take daily and was instructed to have follow-
up chest x-rays.  At discharge from service in February 1978, 
it was noted that the Veteran had a temporary profile for 
collapsed lung.  

After service, clinical records show decreased pulmonary 
function tests since 1987, nine years after discharge from 
service.  It was noted that the Veteran was overweight and 
also had borderline high blood pressure.  A November 1984 
pulmonary function test shows that the results were circled 
and starred and it was noted that the Veteran had a history 
of collapsed lung and a 1 pack-per-year smoking history.  An 
April 1990 treatment record notes complaints of pain over the 
left breast.  The Veteran was concerned since he had a 
history of left pneumothorax.  Lung sounds were clear in all 
four lobes.  The assessment was possible muscle strain.  A 
May 1996 treatment record noted that he previously smoked 
cigarettes prior to 1988.  In March 1998, a treatment record 
assessment notes that the Veteran's complaints of chest pain 
appeared to be suspicious for coronary artery disease.

An April 2002 emergency room record notes complaints of 
wheezing that had started a couple of months prior and become 
worse the last few days.  It was noted that he had a history 
of asthma.  He indicated that he had previously had similar 
symptoms many times.  He had a past history of smoking.  
Chest x-rays showed the Veteran took a poor inspiratory 
effort.  There was elevation of the diaphragms and 
atelectasis of the lung bases.  Both lungs were clear showing 
no acute infiltrate, edema, or pleural effusion.  A February 
2005 emergency room record shows the Veteran presented with 
complaints of increased shortness of breath and was diagnosed 
with an exacerbation of his chronic pulmonary disease.  The 
discharge diagnosis was exacerbation of chronic obstructive 
pulmonary disease, upper respiratory infection, and 
bronchospasm.  An August 2007 chest x-ray examination showed 
very mild discoid atelectasis or scarring.  

An April 2008 VA examination report was provided to determine 
whether there were any residuals of the left pneumothorax in 
service.  The VA examiner noted the Veteran's left 
pneumothorax in service and his exposure to active 
tuberculosis from his roommate in the hospital.  The examiner 
noted that the Veteran was not a tobacco abuser.  The 
examiner further noted that the Veteran did well from a 
breathing standpoint until 1997 and 1998 when he started 
having severe acute bronchitis bouts.  At that point he 
started seeing a pulmonologist and gradually was put on 
bronchodilators, steroids, and inhaled steroids.  It was 
noted that he had chronic bronchitis since 1995 and slowly 
but relentlessly developed chronic obstructive pulmonary 
disease and had at least six hospitalizations since 2001 for 
moderate degrees of respiratory congestion and difficulties.  
He also had a history of asthma.  There was no history of 
trauma to the respiratory system.  The Veteran did not keep 
his scheduled pulmonary function test appointment.  The 
examiner performed a peak flow rate that showed 570 to 600, 
which was found almost normal for the Veteran.  The examiner 
found that it was less likely as not that the left 
spontaneous pneumothorax in service followed by 17 to 18 
years of asymptomatic pulmonary status, asthmatic bronchitis 
starting in 1997 to 1998, with near normal peak flow rate 
done in the office that day was caused by or related to the 
single episode of left-sided spontaneous pneumothorax in 
1976.

The record shows, however, that the Veteran had decreased 
pulmonary function tests as early as nine years after service 
in 1987 (and perhaps as early as 1984).  Thus, part of the 
rationale that the examiner relied on in making his 
assessment was inaccurate.  The Veteran also did have a 
history of smoking, contrary to the examiner's reports of no 
history of tobacco abuse.  In order to provide a medical 
opinion based on all relevant history, another examination 
should be provided to determine whether any residuals of the 
left pneumothorax in service are shown.

Also, the April 2008 VA examiner referred to medical evidence 
that does not appear in the file.  Specifically, the examiner 
mentioned that the Veteran started seeing a pulmonologist in 
1997 or 1998, was diagnosed with chronic bronchitis in 1995, 
and was hospitalized at least six times since 2001 for 
respiratory problems.  The examiner mentioned that he 
reviewed the claims file, VA file, and military file.  As he 
had access to this information even though it is not in the 
claims file, it appears the outstanding information is from 
VA medical records.  Thus, this information should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Obtain all outstanding treatment 
records for the Veteran including any VA 
medical records.  In particular, VA 
medical records dated since 1995 
reflecting treatment for respiratory 
problems should be obtained and added to 
the file.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the Veteran's pre-existing right 
knee disability (residuals of fracture 
requiring surgical repair in 1972) was at 
least as likely as not aggravated in 
service beyond the natural progression of 
the disability.  

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Schedule the Veteran for a VA 
neurological examination to determine 
whether the Veteran has any residuals of a 
head injury in service, which include his 
chronic complaints of headaches, 
dizziness, and vision problems since two 
years after discharge from service.  With 
respect to the vision problems, near 
vision was noted at entry into service; 
thus any etiological analysis of near 
vision should include an opinion on 
whether this pre-existing disability was 
aggravated in service beyond its natural 
progress.

A rationale for all opinions must be 
provided.  The claims folder must be 
reviewed in conjunction with the 
examination.

4.  Schedule the Veteran for a VA 
respiratory examination to determine 
whether it is least as likely as not that 
any current pulmonary impairment is a 
result of the left pneumothorax in service 
and/or exposure to active tuberculosis in 
service.  

A rationale for all opinions must be 
provided.  The claims folder must be 
reviewed in conjunction with the 
examination.

5.  Thereafter, any additional development 
should be accomplished.  If any of the 
benefits sought remain denied, issue the 
Veteran and his representative a 
supplemental statement of the case 
addressing all relevant criteria and 
evidence including the March 2009 cervical 
spine MRI and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


